Title: From Benjamin Franklin to [John Jay], 17 September 1782
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Passy, Sept. 17. 1782
I have just receiv’d the Enclos’d from Mr E. Bridgen of London. Please to return me his Letter.
I long to finish my private Affair you are so good as to assist me in, & shall be glad to receive the additional Provisions you intended, that I may copy the whole, for I think my present Situation more hazardous than those about me seem to imagine.
With sincere Esteem, I am, Dear Sir, Your most obedient humble Servant
B Franklin
